DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 19, change “the particulate removal system and the flue gas desulfurization system” to -- a particulate removal system and a flue gas desulfurization system --  
In Claim 20, change “the particulate removal system, the flue gas desulfurization system” to -- a particulate removal system, a flue gas desulfurization system --  
In Claim 20, change “utilizing at least a portion of the first amount of heat during boiler operation for a coal drying facility, and subsequently vented to atmosphere” to -- utilizing at least a portion of the first amount of heat during boiler operation for a coal drying facility, and subsequently venting the first amount of heat to the atmosphere after coal drying -- (or equivalent) 
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an air supply system” (Claim 15)
“heat capture means” (Claim 15)
“particulate removal system” (Claims 16, 19, 20 and 26)
“flue gas desulfurization system” (Claim 16, 19, 20 and 26)
“wet ash removal system” (Claim 20)
“waste water system” (Claim 20)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“an air supply system” (from Claim 15) is being interpreted as: a system that comprises a fan
“heat capture means” (from Claim 15) is being interpreted as: means for capturing heat such as a heat exchanger, a heat transfer element in the air preheater, duct arrangements, mixers, tubes, tanks or equivalent
“particulate removal system” (from Claims 16, 19, 20 and 26) is being interpreted as: a dry electro static precipitator and/or a fabric filter
“flue gas desulfurization system” (from Claim 16, 19, 20 and 26) is being interpreted as: a system that comprises absorbers 
“wet ash removal system” (from Claim 20) is being interpreted as: a system that comprises an evaporator vessel that is capable of using heat to dry wet ash
“waste water system” (from Claim 20) is being interpreted as: a system that comprises a waste water drying vessel that is capable of using heat to evaporate waste water

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 20 recites the limitation “utilizing at least a portion of the first amount of heat during boiler start up to selectively preheat at least one of the particulate removal system, the flue gas desulfurization system, and intermediate ducting” which is considered indefinite because it is unclear what the claimed “intermediate ducting” is “intermediate” relative to or between. It is unclear which ducting, of all the possible ducting, that the “intermediate ducting” is referring to and it is unclear if this ducting connects the particulate removal system to the flue gas desulfurization system or if it is intermediate relative to other elements of the steam generator system. The metes and bounds of the claim are consequently unclear. 
	Claim 21 is rejected due to its dependency on Claim 20.
	Claim 24 establishes an equation and, regarding the equation, recites the limitations “TgoAdvX = outlet temperature of the flue gas mixture exiting the improved air preheater” and “TgoSTD = outlet temperature of the flue gas mixture exiting the standard air preheater”. Only a single “air preheater” has been established (via Claim 15) and no “improved air preheater” or “standard air preheater” has been established. There is accordingly insufficient antecedent basis for each of these limitations in the claim. It is unclear if either of the claimed “improved air preheater” or “standard air preheater” limitations are referring to the previously established “air preheater” or if they are referring to distinct, additional air preheaters. The metes and bounds of the claim are consequently unclear.
	Claim 25 recites the limitation “A method for retrofitting a steam generator system to be configured to operate according to the method of claim 15” which is considered indefinite because the claimed “method for retrofitting” does not comprise a single retrofitting step. It is consequently unclear what the method comprises, how it is to be carried out and how “retrofitting” results in “a steam generator system to be configured to operate according to the method of claim 15”. The metes and bounds of the claim are consequently unclear. 
	Claim 26 is rejected due to its dependency on Claim 25. 
	Claim 26 recites the limitation “The method for retrofitting a steam generator of claim 25, wherein the discharging the first treated flue gas mixture from the particulate removal system directly into the flue gas desulfurization system comprises the use of at least one heat exchanger existing in the steam generator system, between the particulate removal system and the flue gas desulfurization system, prior to the retrofitting” which is considered indefinite because no “first treated flue gas mixture”, “particulate removal system”, “flue gas desulfurization system” or step of “discharging” have been established within the claim or are a part of the steam generator system according to Claim 15. There is consequently insufficient antecedent basis for each of these limitations in the claim. Furthermore, it is unclear what constitutes “first treated flue gas mixture” and in what way the flue gas mixture is “treated”. Furthermore, similar to Claim 25 on which Claim 26 depends, no actual retrofitting steps are established within the claim. It is consequently unclear how the claimed method of “retrofitting” is to be carried out. The metes and bounds of the claim are consequently unclear. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 22-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US 2015/0139882 A1) (hereinafter “Warren”). 
	Regarding Claim 15, Warren teaches of a method for operating a steam generator system (Fig. 1), the method comprising: 
	providing a steam generator system (Fig. 1) comprising a steam generator vessel (105), an air supply system (air supply system comprising fan element (196) and connecting conduits that connect to air preheater (140) and steam generator vessel (105) as shown in Fig. 1) (see at least [0049]-[0050] and Fig. 1) and an air preheater (140), with the air supply system being in communication with the steam generator vessel through the air preheater, and with the steam generator vessel being in communication with the air preheater (see at least [0041], [0049]-[0050] and Fig. 1); 
	the air supply system providing a first amount of air to the air preheater, providing at least a portion of the first amount of air to the steam generator vessel as combustion air (114) (see at least [0039], [0041], [0049]-[0050] and Fig. 1); 
	discharging from the steam generator vessel a flue gas mixture (120) (see at least [0039] and Fig. 1); 
	flowing at least a portion of the flue gas mixture into the air preheater (via the “hot flow pass” - see at least [0049] and Fig. 1); 
	mitigating SO3 in the flue gas mixture before the flue gas mixture enters the air preheater (via chemical rendering by the addition of “dry sorbent” at point (A) and/or at a point upstream of element (130) which are both upstream relative to air preheater (140)) (see at least [0008], [0040] and Fig. 1);
	providing heat capture means (heat exchanger (116) that is in the form of an “economizer”) in communication with at least one of the steam generator, the air preheater, and the flue gas mixture (element (116) is in communication with at least the flue gas mixture - see at least [0039]-[0040] and Fig. 1); and 
	transferring a first amount of heat away from at least one of the steam generator, the air preheater, and the flue gas mixture (air preheater (140) transfers a first amount of heat away from flue gas mixture (120) to heat the combustion air) (see at least [0049] and Fig. 1), wherein the air preheater has a cold end metal temperature (see “Example 1” provided in [0063] which discloses that an outlet end temperature of the air preheater, which is effectively the “cold end metal temperature” since the outlet end of the air preheater has the lowest temperature of the air preheater and the specification discloses that “The term ‘cold end metal’ as used herein is the portion of the air preheater 13 that is at the lowest temperature therein”, can be configured to be “256 °F”) which is less than a sulfuric acid dew point temperature (“acid dew point temperature (ADP) of the flue gas” that, depending on the fuel used, can be “289 °F”) (note that Warren explicitly discloses that the temperature can be “256 °F” (see [0063]) which is less than the sulfuric acid dew point temperature of “289 °F”). 
	Warren fails to explicitly disclose a water dew point temperature in the air preheater and accordingly fails to explicitly teach that cold end metal temperature of the air preheater is additionally no less than a water dew point temperature in the air preheater. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the cold end metal temperature of the air preheater to be no less than a water dew point temperature in the air preheater in addition to being less than a sulfuric acid dew point temperature as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Warren teaches that the air preheater has a cold end metal temperature (“256 °F”) which is less than a sulfuric acid dew point temperature (“acid dew point temperature (ADP) of the flue gas” that, depending on the fuel used, can be “289 °F”) (note that Warren explicitly discloses that the temperature can be “256 °F” (see [0063]) which is less than the sulfuric acid dew point temperature of “289 °F”) - thus the general conditions of the claim are disclosed in the prior art. The cold end metal temperature itself is a result effective variable that is readily changeable in the method taught by Warren. As is disclosed in [0063]-[0064] of Warren, the size of “the boiler's economizer and air heater surfaces can be increased” to capture additional heat that may become available due to changes in the sulfuric acid dew point temperature (“ADP”) which in turn alters the cold end metal temperature of the air preheater (140). One of ordinary skill in the art would have been readily able to adjust this balance to achieve a desired cold end metal temperature depending on the needs of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the existing cold end metal temperature of the air preheater taught by Warren to be no less than a water dew point temperature in the air preheater in addition to being less than a sulfuric acid dew point temperature as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 16, Warren also teaches of providing a particulate removal system (150) and a flue gas desulfurization system (160) (see at least [0042], [0044]-[0045] and Fig. 1), with the particulate removal system (150) being located downstream of the air preheater, and with the flue gas desulfurization system (160) being located downstream of the particulate removal system (see at least [0042], [0044]-[0045] and Fig. 1);  
	discharging at least a portion of the flue gas mixture exiting the steam generator vessel directly from the air preheater to the particulate removal system (as is shown in Fig. 1) thereby removing particulate from the flue gas mixture and creating a first treated flue gas mixture (see at least [0042], [0044]-[0045] and Fig. 1); and  
	discharging the first treated flue gas mixture from the particulate removal system directly into the flue gas desulfurization system (as is shown in Fig. 1) thereby creating in and discharging from the flue gas desulfurization system, a second treated flue gas mixture (see at least [0042], [0044]-[0045] and Fig. 1).

	Regarding Claim 17, Warren teaches the method of Claim 15 (see the rejection for Claim 15) but fails to explicitly teach that the first amount of heat is of a magnitude of 10 to 25 percent of that used to preheat the combustion air. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the first amount of heat to be 10 to 25 percent of that used to preheat the combustion air as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Warren teaches that the air preheater (140) transfers a first amount of heat away from the flue gas mixture (120) to heat the combustion air and that an additional pre-heater heat exchanger (190) is present that contributes to preheating the combustion air (see at least [0049]-[0050] and Fig. 1) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the first amount of heat that is used to preheat the combustion air is a result effective variable that would have been readily changeable in the method taught by Warren. As is disclosed in [0050] of Warren, the pre-heater heat exchanger (190) “can use steam or hot water to preheat the inlet air, which limits heat transfer from the flue gas”. Thus, higher heat input from pre-heater heat exchanger (190) will reduce the magnitude of the first amount of heat needed to preheat the combustion air and vice versa. One of ordinary skill in the art would have been readily able to adjust the magnitude of the first amount of heat that is used to preheat the combustion air depending on the needs of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the first amount of heat to be 10 to 25 percent of that used to preheat the combustion air as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 18, Warren also teaches that the first amount of air (which is the first amount of air provided to air preheater (140) as shown in Fig. 1) is of a magnitude in excess of that required as combustion air (since a portion of the first amount of air is diverted out of the combustion air path after air preheater (140) via line (192), it follows that the amount of air provided through the air preheater (140) upstream from line (192) (i.e. the first amount of air) is of a magnitude in excess of that required as combustion air - see at least [0050] and Fig. 1). 

	Regarding Claim 22, Warren also teaches that mitigating the SO3 in the flue gas mixture comprises chemical rendering (chemical rendering by the addition of “dry sorbent” at point (A) and/or at a point upstream of element (130) which are both upstream relative to air preheater (140)) (see at least [0008], [0040] and Fig. 1).

	Regarding Claim 23, Warren teaches the method of Claim 15 (see the rejection for Claim 15) but fails to explicitly teach that the air preheater is configured to heat the first amount of air to 288° C to 399° C (550 °F to 750 °F). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply configured the existing air preheater to heat the first amount of air to 288° C to 399° C (550 °F to 750 °F) as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Warren teaches that the air preheater (140) heats the first amount of air to preheat it for combustion (see at least [0041] and Fig. 1) - thus the general conditions of the claim are disclosed in the prior art. The temperature that the air preheater heats the first amount of air to is a result effective variable that would have been readily changeable in the method taught by Warren. As is disclosed in [0041] of Warren, “[t]he addition of dry sorbent upstream of the air heater permits the outlet temperature of the flue gas to be lower without incurring corrosion. Put another way, more of the heat energy in the flue gas can be transferred to the air 114 entering the furnace and recirculated back to the boiler”. Thus, as the permissible flue gas outlet temperature of the air preheater lowers via dry sorbent addition, more heat can be transferred to the first amount of air in the preheater (140) and vice versa. One of ordinary skill in the art would have been readily able to adjust this balance to achieve a desired temperature of the first amount air as needed depending on the needs of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply configured the existing air preheater to heat the first amount of air to 288° C to 399° C (550 °F to 750 °F) as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 24, to the extent that Claim 24 is understood in light of the 112(b) rejections set forth in this Office Action, Warren teaches the method of Claim 15 (see the rejection for Claim 15) in addition to the air supply system providing the first amount of air to the air preheater (140) at a mass flow sufficient to establish a first temperature from 105°C to 125°C (220° F to 257 °F) of a flue gas mixture exiting the air preheater (Warren explicitly discloses that the temperature of the flue gas mixture exiting the preheater can be “256 °F” which is within the claimed range - see [0063]) thereby enabling an improvement in boiler efficiency that can exceed 1% (see at least [0063]-[0064). 
	Warren fails to explicitly teach that the air preheater has a cold end outlet temperature defined by the air preheater operating with increased heat recovery (HR) of at least 1% as calculated according to the equation: HR = 100% x ((Tgi-TgoAdvX)/(Tgi-TgoSTD) - 1) wherein: Tgi = inlet temperature of the flue gas mixture entering the air preheater; TgoAdvX = outlet temperature of the flue gas mixture exiting the improved air preheater; and TgoSTD = outlet temperature of the flue gas mixture exiting the standard air preheater.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the existing cold end outlet temperature of the air preheater to a temperature that results in increased heat recovery (HR) of at least 1% as calculated according to the claimed equation since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Warren teaches that air preheater (140) has a cold end outlet temperature and that adjusting the cold end outlet temperature and capturing additional heat energy results in increased boiler efficiency (see at least [0063]-[0064] and Fig. 1) - thus the general conditions of the claim are disclosed in the prior art. The cold end metal temperature itself is a result effective variable that is readily changeable in the method taught by Warren. As is disclosed in [0063]-[0064] of Warren, the size of “the boiler's economizer and air heater surfaces can be increased” to capture additional heat that may become available due to changes in the sulfuric acid dew point temperature (“ADP”) which in turn alters the cold end outlet temperature of the air preheater (140). One of ordinary skill in the art would have been readily able to adjust this balance to achieve a desired cold end outlet temperature depending on the needs of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the existing cold end outlet temperature of the air preheater to a temperature that results in increased heat recovery (HR) of at least 1% as calculated according to the claimed equation since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed as it is presently understood. 

	Regarding Claim 27, Warren teaches the method of Claim 15 (see the rejection for Claim 15) in addition to a steam generator (100) that is configured to operate according to the method of Claim 15 (see at least [0039], Fig. 1 and the rejection for Claim 15 above).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Inoue et al. (JP 2002162020 A) (hereinafter “Inoue”) (see attached original document and translation for reference).
	Regarding Claim 19, Warren teaches the method of Claim 15 (see the rejection for Claim 15) in addition to the method further comprising providing a flue gas discharge stack (180) (see Fig. 1), with the steam generator vessel being in communication with the discharge stack through at least one of the air preheater, the particulate removal system and the flue gas desulfurization system (as is shown in Fig. 1) (see at least [0045] and Fig. 1). 
	Warren fails to explicitly teach of utilizing at least a portion of the first amount of heat to increase the temperature of the flue gas mixture, upstream of an outlet of the discharge stack, to a magnitude sufficient to mitigate visible plume exiting the discharge stack or to mitigate corrosion in the discharge stack. However, doing so is well known in the art. 
	Inoue discloses a closely relatable steam generator system (Fig. 2) and teaches of a method for operating the same (see at least Abstract and Fig. 2). Inoue teaches of capturing a first amount of heat from (at least) a flue gas mixture generated in a steam generator vessel (1) and of utilizing at least a portion of the first amount of heat to increase the temperature of the flue gas mixture (via “reheater” element (9)), upstream of an outlet of a discharge stack (11) (as is shown in Fig. 2), to a magnitude sufficient to mitigate visible plume exiting the discharge stack or to mitigate corrosion in the discharge stack (Inoue teaches that (at least) as a result of reheating the flue gas mixture upstream from the stack “Corrosion due to SO3 can be prevented” such that “there is no concern that each device or duct on the downstream side will be corroded” (see at least [0025], [0027] and Fig. 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Warren by utilizing at least a portion of the first amount of heat to increase the temperature of the flue gas mixture, upstream of an outlet of the discharge stack, to a magnitude sufficient to mitigate visible plume exiting the discharge stack or to mitigate corrosion in the discharge stack based on the teachings of Inoue. Doing so would have prevented corrosion due to (at least) SO3. Note that such modification would have necessarily resulted in the invention as claimed. 

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Gansley et al. (US 2016/0243494 A1) (hereinafter “Gansley”). 
	Regarding Claim 20, to the extent that Claim 20 is understood in light of the 112(b) rejections set forth in this Office Action, Warren teaches the method of Claim 15 (see the rejection for Claim 15) but fails to explicitly teach that the method further comprises utilizing at least a portion of the first amount of heat in at least one of the six ways provided in Claim 20 (see Claim 20). 
	Gansley discloses a relatable apparatus and method for evaporating waste water and reducing acid gas emissions (see Abstract and Fig. 2). Gansley teaches of utilizing at least a portion of a first amount of heat removed from flue gas generated in a steam generator vessel (1) in a waste water system to reduce water discharge therefrom (system comprising waste water drying vessel (31) and as shown in Fig. 2 that uses heat to evaporate waste water) (see at least [0043]-[0044] and Fig. 2). Gansley teaches that such arrangement is advantageous because, inter alia, it provides means for effectively disposing of collected waste water via evaporation (see at least Abstract, [0043]-[0044] and Fig. 2).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Warren by utilizing at least a portion of the first amount of heat in a waste water system to reduce water discharge therefrom based on the teachings of Gansley. Doing so would have provided means for effectively disposing of collected waste water via evaporation. Note that “utilizing at least a portion of the first amount of heat in a waste water system to reduce water discharge therefrom” is one of the “at least one” of the six possibilities provided in Claim 20 (see Claim 20). Thus, such modification would have necessarily resulted in the invention claimed in Claim 20 as it is presently understood. 

	Regarding Claim 21, Gansley also teaches of supplying at least one of a portion of the flue gas mixture and a portion of the first amount of air to the waste water system to evaporate waste water therein (Gansley teaches of supplying a portion of flue gas mixture to the waste water system to evaporate waste water therein via conduit (6)) (see at least [0043]-[0044] and Fig. 2);
	creating particulate waste (“solid particulates”) in the waste water system (see at least [0043]-[0044] and Fig. 2); and 
	transporting the particulate waste to a particulate removal system (9) (see at least [0043]-[0044] and Fig. 2). 

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Durrant (US 4,455,835). 
	Regarding Claim 25, to the extent that Claim 25 is understood in light of the 112(b) rejections set forth in this Office Action: Warren teaches the method of Claim 15 in addition to the step of providing a steam generator system (Fig. 1) according to Claim 15 wherein the steam generator system is configured to operate according to the method of claim 15 (see at least Fig. 1 of Warren and the rejection for Claim 15 above). 
	Warren fails to explicitly teach of “retrofitting” and accordingly fails to explicitly teach of “a method for retrofitting a steam generator system” as claimed (Note that in light of the 112(b) rejections set forth in this Office Action, “a method for retrofitting a steam generator system” as claimed, wherein no actual method steps for retrofitting steps are present, is being interpreted as a method that comprises any step of retrofitting).  
	Durrant discloses a relatable steam generator system (Fig. 2), method for using the same and method for retrofitting the same (see at least Fig. 2 and Abstract). Durrant teaches that “Steam generator 20 may be a newly constructed steam generator or it may be a steam generator which has been retrofitted by removing a secondary superheater, sections of a primary superheater, an economizer, and a reheater and providing the first heat exchangers 52 and 54” (see Col. 2 lines 45-50 and Fig. 2). Thus, the method promotes adaptability by teaching that heat exchangers can be removed or added as needed via retrofitting to meet the needs of the system (see at least Col. 2 lines 45-50 and Fig. 2).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Warren by configuring it to comprise a step of retrofitting an existing steam generator system into the configuration already taught by Warren by removing or adding heat exchangers, or portions of heat exchangers, as needed. Doing so would have enabled an existing steam generator system to be adapted into the advantageous configuration already taught by Warren such that a brand-new steam generator system would not have to be built from scratch. Note that such modification would have necessarily resulted in the method comprising a step of retrofitting. Thus, such modification would have necessarily resulted in the invention as claimed as it is presently understood.

	Regarding Claim 26, to the extent that Claim 26 is understood in light of the 112(b) rejections set forth in this Office Action: Warren and Durrant teach the method of Claim 25 (see the rejection for Claim 25) and Warren also teaches of discharging a first treated flue gas mixture from a particulate removal system (150) directly into a flue gas desulfurization system (160) with no heat exchanger therebetween (as is shown in Fig. 1). Thus, Warren teaches all the structure of Claim 26. It is unclear if Claim 26 is claiming a step of removing a heat exchanger or not, but doing is taught by Durrant (Durrant teaches that heat exchangers can be removed or added as needed via retrofitting to meet the needs of the system (see at least Col. 2 lines 45-50, Fig. 2 of Durrant and the rejection for Claim 25 above) and prior art exists that comprises a heat exchanger in an equivalent location that the claim appears to claiming the absence of a heat exchanger (i.e. between the particulate removal system and flue gas desulfurization system) as is evidenced by, e.g. MacMurray et al. (US 2011/0308436 A1) (see [0018] and Fig. 1 of MacMurray et al. and note that heat exchanger (128) is disposed between particulate removal system (120) and flue gas desulfurization system (134)). Thus, it follows that the combined method taught by Warren and Durrant would have necessarily converted a known steam generator system that comprises a heat exchanger between the particulate removal system and flue gas desulfurization system (such as that taught by MacMurray et al.) into a configuration wherein no heat exchanger is present between the particulate removal system and flue gas desulfurization system via the teachings of Durrant that teach that heat exchangers can be removed by retrofitting to arrive at a desired configuration of the system such that the advantageous configuration already taught by Warren could exist. Thus, the combined method of Warren and Durrant would have necessarily resulted in the invention as claimed as it is presently understood.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamiyama (US 2016/0243498 A1) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        5/20/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762